Citation Nr: 1404079	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-45 535	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for atrial fibrillation with hypertensive heart disease.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to February 1970.  His service included a tour of duty in Vietnam from December 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied entitlement to service connection for atrial fibrillation with hypertensive heart disease.

In August 2013, the Board issued a decision in which it remanded the Veteran's claim for service connection for atrial fibrillation with hypertensive heart disease.


ORDER TO VACATE AND DISMISS

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).  

In the August 2013 decision, the Board remanded the Veteran's claim of entitlement to service connection for atrial fibrillation with hypertensive heart disease for the issuance of a statement of the case (SOC) pursuant to the holding of the United States Court of Appeals for Veterans Claims in Manlincon v. West, 12 Vet. App. 238 (1999).  

Although an SOC had not been associated with the claims file at that time, communication with the RO showed that the Veteran had indeed been issued an SOC with respect to his atrial fibrillation claim in July 2013.  Thus, remand for issuance of an SOC was not required, and this particular remanded issue has become moot.

Additionally, the Veteran was required to perfect his appeal with respect to the atrial fibrillation claim within 60 days of issuance of the July 2013 SOC.  See 38 C.F.R. § 20.302(b) (2013).  He did not do so.  As such, the RO's decision with respect to that claim is rendered final.  See 38 C.F.R. § 20.1103(2013).  Thus, the Board has no recourse but to dismiss the appeal.

Accordingly, the August 12, 2013, Board decision addressing the issue of entitlement to service connection for atrial fibrillation with hypertensive heart disease is vacated and dismissed. 



	                        ____________________________________________
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals

